Exhibit 10.1 Deal CUSIP 68572PAA7 Revolving Loan CUSIP 68572PAB5 Term Loan CUSIP 68572PAC3 Draw Loan CUSIP 68572PAD1 AMENDMENT NO. 2 to Second Amended and Restated Credit Agreement DATED AS OF DECEMBER 29 , 2015 AMONG ORCHIDS PAPER PRODUCTS COMPANY, THE LENDERS, AND U.S. BANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT Amendment NO. 2 to Second Amended and Restated Credit Agreement THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this " Amendment ") is dated as of December 29, 2015, among Orchids Paper Products Company, a Delaware corporation, the undersigned Lenders and U.S. Bank National Association, a national banking association, as LC Issuer, Swing Line Lender and as Administrative Agent. Capitalized terms used and not otherwise defined in this Amendment (including Exhibit A attached hereto) shall have the meanings assigned thereto in the Credit Agreement. RECITALS A.The Borrower, the Lenders and the Administrative Agent are parties to a Second Amended and Restated Credit Agreement dated as of June 25, 2015, pursuant to which Lenders agreed to provide the credit facilities described therein to Borrower (as amended, the " Credit Agreement "). B.The Borrower, the Lenders and the Administrative Agent are parties to an Amendment No. 1 to Second Amended and Restated Credit Agreement dated as of November 6, 2015, pursuant to which the Borrower, the Lenders and the Administrative Agent agreed to amend the definition of "Change in Control" as more specifically set forth therein (" Amendment No. 1 "). C.The parties enter into this Amendment to (i) amend Schedule 1 (Commitments) attached to the Credit Agreement, (ii) amend the swap requirement covenant contained in the Credit Agreement, and (iii) provide prior written consent to the Proposed Transaction as more specifically set forth below. AGREEMENT The undersigned Lenders constituting the Required Lenders, the Administrative Agent and the Borrower for good, sufficient and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, agree as follows: 1.
